Citation Nr: 1502265	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  09-02 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease of the right knee and in excess of 10 percent for right knee instability.

2.  Entitlement to a compensable rating for service-connected hypertension with mild renal insufficiency.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1986 to September 1986 and January 2003 to November 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Initially, the Veteran's appeal pertained to the 10 percent rating in effect for degenerative joint disease of the right knee with limitation of motion.  During the course of the appeal, the RO assigned a separate 10 percent rating for instability of the right knee, effective February 27, 2013.  Although the Veteran did not separately appeal this rating, a claim for an increase, when sympathetically read, includes a claim for ratings for any and all symptoms that are part of the service-connected condition.  Therefore, the question of the rating to be assigned to any right knee instability, as well as the effective date of such a rating, are arguably within the Board's jurisdiction as part and parcel of the claim for an increase.

In October 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  After the hearing, the Veteran submitted additional evidence, accompanied by a waiver of RO consideration.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Although initially included on his substantive appeal, service connection for tension headaches secondary to hypertension was granted in a June 2014 rating decision.  Because the appeal was granted in full, this issue is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran demonstrated right knee extension in excess of 15 degrees and flexion in excess of 45 degrees throughout the entire period on appeal.

2.  The Veteran intermittently demonstrated slight instability of the right knee throughout the period on appeal, but did not demonstrate moderate instability.

3.  On February 9, 2007, the Veteran was prescribed medication to control his hypertension.  However, he has not had diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more at any point during the period on appeal.

4.  The Veteran did not demonstrate a symptomatic kidney disease, including renal insufficiency or dysfunction, at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected right knee degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5010, 5256, 5258-5253 (2014).

2.  The criteria for an initial rating of 10 percent for service-connected right knee instability were met as of April 25, 2006, but at no time during the appeal period has a higher rating been warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2014).

3.  The criteria for a rating not to exceed 10 percent for service-connected hypertension were met no earlier than February 9, 2007; prior to that date, a compensable rating is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, DC 7101, 4.115a (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased ratings for his service-connected right knee and hypertension.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.


Right Knee

The Veteran is seeking a rating in excess of 10 percent for his service-connected right knee condition.  His knee has been rated 10 percent throughout the period on appeal under diagnostic code 5259-5010, for limitation of motion due to arthritis.  A separate 10 percent rating was granted effective February 27, 2013 under diagnostic code 5257 for instability.

Under VA regulations, normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Under the ratings based on limitation a motion, a 10 percent rating is warranted for:
* Flexion limited to 45 degrees
* Extension limited to 10 degrees
* Malunion of the tibia and fibula with slight knee disability, or
* Genu recurvatum

The Veteran cannot get a rating higher than 10 percent under diagnostic code 5259 since that is the only rating available for symptomatic removal of the cartilage.

A higher 20 percent rating for limitation of motion of the knee is warranted for:
 
* Flexion limited to 30 degrees
* Extension limited to 15 degrees
* Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion, or
* Malunion of the tibia and fibula with moderate knee disability

Under DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A higher 20 percent rating is warranted for moderate subluxation or instability.  38 C.F.R. § 4.71a.

In this case, the medical record reflects instability in the Veteran's right knee was noted throughout the period on appeal, starting as early as during service in March 2004.  Additional diagnostic testing from May 2004 reflected the Veteran had positive Lachman and anterior drawer testing, suggesting instability.  As discussed more below, tests indicative of instability have varied over the years, but resolving all doubt in the Veteran's favor, the 10 percent rating for instability of the right knee is granted effective date of his claim for an increase, which was April 25, 2006 - and not the February 2013 effective date assigned by the RO.  To this extent, his appeal is granted.  However, as will be discussed, the evidence does not demonstrate the Veteran experienced moderate instability, the criteria for a higher rating, at any point during the period on appeal.

Range of motion testing was conducted on the Veteran on several occasions throughout the period on appeal.  However, he consistently demonstrated flexion of the right knee well in excess of 30 degrees and extension well in excess of 15 degrees, the criteria associated with a higher 20 percent rating.  For example, in August and November of 2005, he was noted to have range of motion from zero to 135 degrees in his right knee.  Therefore, the criteria for a higher rating based on limitation of motion have not been met.

In November 2006, the Veteran was provided with a VA examination regarding his right knee.  Range of motion testing reflected he had flexion to 140 degrees, even after repeated testing.  Therefore, the Veteran demonstrated range of motion well in excess of the criteria for a higher rating even after considering the DeLuca criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Additionally, testing during the November 2006 examination reflected no indication of laxity in the right knee, and posterior drawer and McMurray's testing was negative, all suggesting no instability.  Despite the negative results, and affording all benefit of the doubt to the Veteran, the 10 percent rating for instability is continued.  However, because no instability was shown, the evidence clearly does not establish the Veteran demonstrated moderate instability, the criteria for a higher instability rating.

Treatment records after the 2006 examination (including those from Darnell Army Community Hospital) continued to reflect the Veteran demonstrated range of motion from at least zero to 120 degrees, well in excess of the criteria for a higher rating.  Additionally, no moderate instability was shown.  Instead, a March 2007 treatment note reflects the Lachman testing was +1, indicating the Veteran's level of instability remained slight.  He intermittently received steroid injections for the knee pain over the years.   Accordingly, no increased ratings were warranted.

In February 2013, the Veteran was provided with an additional examination regarding his right knee.  He demonstrated range of motion from zero to 125 degrees, even after repetitive use testing.  Accordingly, he maintained range of motion well in excess of the criteria for a higher rating, even after considering DeLuca.  Additional testing revealed 1+ medial-lateral instability, reflecting the Veteran's continued slight instability.  However, the criteria for a higher, moderate instability, were not met, as all other instability testing, including Lachman and posterior drawer, were normal.  Accordingly, the results of this examination report do not reflect the Veteran met the criteria for a higher rating based on limitation of motion or instability.

VA outpatient note dated in April 2014 showed continuing complaints of knee pain.  Examination showed no effusion or redness, with medial joint line tenderness ("+ mjlt").  Knee range of motion was intact, so the results of this evaluation do not reflect the Veteran met the criteria for a higher rating based on limitation of motion or instability.  The diagnosis was bone on bone tricompartmental arthritis, and the Veteran then underwent synvisc injections, which the records indicate involve "the injection of a joint with viscosupplementation (a gel-like lubricant derived from
hyaluronic acid, a naturally occurring substance in the body)."

Based on all the foregoing, the Veteran demonstrated range of motion in his right knee well in excess of the criteria for a higher 20 percent rating.  Additionally, evidence does not establish the Veteran experienced ankylosis of the right knee, dislocation of the semilunar cartilage, or impairment of the tibia and fibular at any point during the period on appeal.  Therefore, ratings in excess of 10 percent for service-connected degenerative joint disease of the right knee and 10 percent for instability are not warranted.

In summary, an initial rating not to exceed 10 percent for the Veteran's service-connected instability of the right knee is granted effective April 25, 2006.  Because the Veteran has demonstrated range of motion well in excess of extension to 20 degrees and flexion to 30 degrees throughout the period on appeal, a rating in excess of 10 percent for service-connected degenerative joint disease of the right knee is denied.  



HTN

The Veteran is also seeking a compensable rating for his service-connected hypertension with mild renal insufficiency.  He has received a noncompensable rating for this condition throughout the period on appeal under DC 7101.  In order to receive a compensable, 10 percent rating, the regulations require:

* Diastolic pressure predominantly 100 or more
* Systolic pressure predominantly 160 or more, or
* a history of diastolic pressure predominantly 100 or more who requires continuous medication to control

A higher, 20 percent, rating is warranted if diastolic pressure is predominantly 110 or more or systolic pressure predominantly 200 or more.

The Veteran filed his original claim in October 2004, while still in active service.  That month his blood pressure was 136/99.  In December of that year, he was formally diagnosed with hypertension.  

For the next several years, his blood pressure readings ranged from between 122-150 systolic over 88-102 diastolic readings.  His highest diastolic pressure of 102 was noted in January 2005.  However, his diastolic pressure later that year returned to a range of 78-88.  The Veteran's physicians continued to monitor his blood pressure, and advised the Veteran to follow a low sodium diet.  However, no medications were prescribed.  Instead, at his November 2006 VA examination the examiner specifically noted the Veteran had not been prescribed any medication to control his hypertension.

Accordingly, the Board finds the Veteran did not meet the criteria for a compensable rating for his service-connected hypertension through 2006.  Although he had one isolated reading of diastolic blood pressure over 100, his readings were predominantly well under 160/100 contemplated by the criteria for a compensable rating.  Additionally, the evidence reflects the Veteran's hypertension was not controlled by medication during this period, instead only diet.  Therefore, the criteria for an initial compensable rating were not met.

In 2007, the Veteran established care at the VA Medical Center in Houston.  The initial primary care evaluation was conducted on February 9, 2007.  His blood pressure was 137/95.  He was advised to start Hydrochlorothiazide for his high blood pressure.  Subsequent treatment records reflect the Veteran continued to take blood pressure medications throughout the period on appeal, including later prescription for Lisinopril.  Accordingly, the Board finds the evidence reflects the Veteran's service-connected hypertension required continuous medication for control beginning on February 9, 2007.  Therefore, the criteria for a compensable, 10 percent rating were met as of that date.  To this extent, his appeal is granted.

In September 2007, the Veteran's blood pressure was 139/92 and an additional medication, amlodipine, was added.  After his medication was adjusted, his blood pressure readings lowered to a range of 109-135 systolic over 73-90 diastolic.  A higher reading of 135/95 was noted in August 2012.  However, this higher reading is still below the 200/110 contemplated by the criteria for a higher, 20 percent rating.

During his November 2014 hearing, the Veteran testified that his blood pressure had lately increased.  His medical records do reflect a general increase in blood pressure readings, including 152/101 from February 2013, 153/106 in March 2013, and 159/103 in December 2014.  Although these more recent readings reflect the Veteran's blood pressure has increased, these ratings are still below the 200/110 contemplated by the criteria for a higher, 20 percent rating.  Additionally, during his February 2013 VA examination, the examiner specifically opined the Veteran did not have a diastolic blood pressure elevation of predominantly 100 or more.  Therefore, although the Veteran's blood pressure has increased, he still has not met the criteria for a rating in excess of 10 percent.

Based on all the foregoing, the Board finds an increased rating not to exceed 10 percent for the Veteran's service-connected hypertension is granted, effective February 9, 2007.

The Veteran's service-connected hypertension has been coded by the AOJ to include "hypertension with mild renal insufficiency."  Accordingly, the Board has considered whether a separate or higher rating is warranted for renal dysfunction.  38 C.F.R. § 4.115a.  In order to warrant a compensable 30 percent rating for renal dysfunction, the evidence must show:

* Albumin constant or recurring with hyaline and granular casts or red blood cells, or
* Transient or slight edema, or
* Hypertension at least 10 percent disabling

However, as will be discussed, the Board finds the evidence does not establish the Veteran has had a separate, compensable kidney disease at any point during the period on appeal, including renal dysfunction.

In a November 2006 VA examination, the examiner noted mild renal insufficiency, related to the Veteran's service-connected hypertension.  However, the examiner specifically noted his renal insufficiency was asymptomatic, and the Veteran's creatinine was 1.4.  Because the Veteran's mild renal insufficiency was asymptomatic, it did not meet the criteria associated with a compensable rating for renal dysfunction.  38 C.F.R. § 4.115a.

As discussed above, the Veteran's hypertension was 10 percent disabling effective February 2007, meeting one of the criteria for a compensable rating for renal dysfunction.  However, since February 2007, the evidence does not establish the Veteran experienced any renal dysfunction.  Medical records do not reflect nephritis or edema, and bloodwork results were noted to be normal.

In November 2011, the Veteran was provided with a VA examination regarding any renal dysfunction or kidney disease.  During the examination, the Veteran reported he was diagnosed with kidney problems in 2007, but specifically denied experiencing edema and reported no history of renal failure or dysfunction.  A comprehensive metabolic panel was performed, and the results were all within normal limits.  Based on the foregoing, the examiner specifically opined the Veteran had never been diagnosed with a kidney condition, and there was no pathology to support a diagnosis of renal insufficiency.

Based on the foregoing, although mild, asymptomatic renal insufficiency was noted in 2006, the evidence does not establish the Veteran met the criteria for a separate or higher rating based on renal dysfunction.  38 C.F.R. § 4.115a.  Instead, the medical records, including reports of bloodwork and the VA examiner's report, reflect the Veteran did not experience any renal dysfunction.  Therefore, no separate or higher rating is warranted regarding any renal insufficiency.

Regarding both of the disabilities discussed above, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's right knee disability or hypertension that would render schedular criteria inadequate.  Regarding his right knee, the Veteran's main symptoms were pain and instability, while his primarily complaint regarding hypertension was requiring medication and elevated blood pressure readings.  As discussed above, these symptoms were specifically contemplated in the schedular ratings that were assigned, and serve as the basis of the Veteran's partial grant.  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, throughout the period on appeal the Veteran has continued to work full-time at an oil and gas refinery.  Moreover, in his February 2013 report, the most recent VA examiner specifically opined the Veteran's right knee disability and hypertension did not impact his ability to work or his daily activities.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in October 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above prior to the initial AOJ adjudication.  The Board acknowledges this letter did not provide the notice required by the Dingess court.  However, such notice was provided by an additional letter in April 2008.  The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although all required notice was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and post-service VA treatment records have been obtained, and the Veteran did not indicate he received any relevant private treatment.  

The Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ) in October 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding their current severity.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.














	(CONTINUED ON NEXT PAGE)


ORDER

A disability rating in excess of 10 percent for service-connected degenerative joint disease of the right knee is denied.

An initial rating not to exceed 10 percent for service-connected instability of the right knee is granted as of April 25, 2006, subject to the laws and regulations governing the award of monetary benefits.

A disability rating in excess of 10 percent for service-connected instability of the right knee is denied.

A disability rating of 10 percent for service-connected hypertension with mild renal insufficiency is granted no earlier than February 9, 2007, subject to the laws and regulations governing the award of monetary benefits.

A compensable rating is denied for service-connected hypertension with mild renal insufficiency prior to February 9, 2007, and a rating higher than 10 percent is denied after that date.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


